Birdsong, Judge.
James Mills appeals his conviction for rape and burglary on the grounds that the evidence does not support the verdict. On appeal from findings of guilt, the presumption of innocence no longer prevails; the jury has determined the credibility of the witnesses and has been convinced beyond a reasonable doubt. Ridley v. State, 236 Ga. 147, 149 (223 SE2d 131). Appellate courts review the evidence only to determine whether a reasonable trier of fact could rationally have found from that evidence proof of guilt beyond a reasonable doubt. Turner v. State, 151 Ga. App. 169, 170 (259 SE2d 171). The standard was met in this case.

Judgment affirmed.


Shulman, C. J., and McMurray, P. J., concur.

*126Decided June 24, 1983.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, John M. Turner, Jr., Ralph H. Hicks, Assistant District Attorneys, for appellee.